Slip Op. 04 - 50

  UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
AMERICAN SILICON TECHNOLOGIES, :
ELKEM METALS COMPANY,                :
GLOBE METALLURGICAL, INC. and        :
SKW METALS & ALLOYS, INC.,           :
                                     :
            Plaintiffs,              :
                                     :
      v.                             :                 Before: MUSGRAVE, JUDGE
                                     :
UNITED STATES                        :                 Consolidated Court No. 97-02-00267
                                     :
            Defendant,               :
                                     :
      and                            :
                                     :
COMPANHIA BRASILEIRA                 :
CARBURETO DE CALCIO,                 :
COMPANHIA FERROLIGAS                 :
MINAS GERIAS-MINASLIGAS and          :
RIMA INDUSTRIAL S/A,                 :
                                     :
            Defendant-Intervenors.   :
____________________________________:


                                             JUDGMENT


        Upon review of Silicon Metal From Brazil: Final Results of Redetermination Pursuant to

Court Remand (Dec. 15, 2003) (“Remand Results”) and consideration of the comments submitted

by the parties, it is hereby

        ORDERED that, as the Remand Results are consistent with the Federal Circuit’s decision,

American Silicon Technologies v. United States, 334 F.3d 1033 (Fed. Cir. 2003), the Remand Results

are sustained in their entirety; and it is further
Consolidated Court No. 97-02-00267                                                     Page 2



        ORDERED that, all issues having been decided, judgment for the Defendant is entered in

this action.




                                                          /s/ R. Kenton Musgrave
                                                     R. KENTON MUSGRAVE, JUDGE


Dated: May 13, 2004
       New York, New York